Citation Nr: 0824843	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen the claim of service connection for post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran had active service from March 1967 until February 
1970.  During his period of active service, he served in the 
Republic of Vietnam.  

The veteran was initially denied service connection for PTSD 
by the RO in September 1995.  The veteran did not timely 
appeal from that decision.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The RO, in the January 2005 decision, reopened the veteran's 
claim for service connection for PTSD and adjudicated the 
case on the merits.  

Despite the determination reached by the RO, the Board itself 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for PTSD is 
being REMANDED to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The unappealed rating decision in September 1995 denied 
the veteran's claim of service connection for PTSD.  Notice 
of this decision was sent to the veteran in September 1995, 
he did not file a timely appeal.  

2.  The evidence submitted since September 1995 is neither 
cumulative nor redundant of evidence previously of record 
and, by itself or in connection with the evidence previously 
assembled, relates to a fact necessary to substantiate the 
claim.  

3.  The evidence shows that the veteran had a diagnosis of 
PTSD and was receiving treatment for that condition at the 
time his claim was filed in July 2004.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In August 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

Also, specific to requests to reopen, the veteran must be 
notified of both the reopening criteria and the criteria 
for establishing the underlying claim of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the Board notes that the notice sent to the veteran 
in the August 2004 letter did not inform the veteran of 
the requirement necessary to reopen his claim by new and 
material evidence, since the veteran's claim is being 
reopened as discussed hereinbelow, the notice deficiency 
as it relates to Kent is not prejudicial to the veteran's 
claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  As his claim is being remanded, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  The Board does note that there is a 
VA examination of record in November 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, as there is no evidence that any failure on the 
part of VA to further comply with VCAA reasonably affects the 
outcome of this case, the Board finds that any such omission 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  


Factual Background

The veteran's claim of service connection for PTSD was denied 
by a September 1995 RO decision because he did not have a 
current diagnosis of PTSD or a verified in-service stressor.  
That decision was not appealed and became final.

The veteran applied to reopen his claim in July 2004, and the 
RO determined that new and material evidence had been 
submitted to reopen the claim and then denied the reopened 
claim on the merits in its January 2005 decision.  The 
veteran has timely appealed.  


Evidence submitted prior to September 1995

The evidence of record in September 1995 consisted of the 
veteran's service medical records and private treatment 
records from November 1992 through October 1993.  


Evidence submitted after September 1995

The evidence the veteran submitted after September 1995 
consisted of medical records from November 1992 through 
October 1993.  In addition to these treatment records, the 
veteran also submitted a July 1993 letter from his doctor 
that he was seeing at the time of those medical records, 
which indicated a diagnosis of a "history of alcoholism" 
and PTSD.  

The veteran also submitted VA treatment records from August 
2004 through May 2005, as well as private medical records 
from March 2004 through February 2005.  

In those records, the veteran is shown to have a diagnosis of 
PTSD in an initial VA in-take examination in August 2004.  
The veteran received treatment for his PTSD until April 2005, 
when there was confusion as to whether the veteran actually 
was diagnosed with PTSD given his November 2004 VA 
examination.  

The veteran also was afforded a November 2004 VA examination 
that diagnosed an anxiety disorder that was unrelated to 
service and long-term alcohol dependence that was in 
remission.  The VA examiner specifically stated that the 
veteran did not meet the diagnostic criteria for PTSD either 
in terms of a specific verified stressor or in terms of 
symptom presentation.  


Analysis

The evidence submitted since the September 1995 final RO 
decision is certainly new evidence.  Moreover, the Board 
finds that it is material to the veteran's claim for service 
connection for PTSD because it goes to an unsubstantiated 
portion of the veteran's claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

Specifically, the evidence of record indicates that the 
veteran was originally diagnosed with PTSD in July 1993.  
Furthermore, the VA treatment records from August 2004 until 
April 2005 indicate that the veteran was diagnosed with PTSD 
and was receiving treatment for that condition at a VA 
medical facility.  

While the VA examination in November 2004 and the VA 
treatment records indicate no diagnosis of PTSD, during the 
period of this appeal the veteran has submitted evidence of a 
diagnosis of PTSD.  See McLain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).  

Given the evidence suggests that the veteran had a diagnosis 
of PTSD, the Board finds that new and material evidence has 
been presented to reopen the claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
(acknowledging that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue).  

Therefore, the claim of service connection for PTSD is 
reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for PTSD.  

Although the diagnoses of PTSD are new and material with 
respect to the issue of service connection for PTSD, there is 
still no verified service stressor on file.  

When determining whether service connection is warranted for 
PTSD, there must be medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2007).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

The Board notes, however, that there are no military 
citations of record, nor any other supportive evidence, 
including but not limited to Military Occupational Specialty 
(MOS) listings or "buddy statements" from fellow veterans 
which would indicate that the veteran engaged in combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board notes there is no stressor development as it 
relates to the veteran's PTSD claim.  The VA examiner in the 
November 2004 examination noted specific instances of mortar 
attacks and sniper fire, but stated that they were not 
verified stressors.  The Board notes that there is no 
indication in the record that these identified instances were 
followed-up in an attempt to verify them.  

The Board further notes that following the certification to 
the Board, the veteran and his representative sent a 
statement from the veteran documenting several other 
instances of mortar fire and other stressors which the 
veteran claims he observed during his period of active 
service.  

Consequently, the Board finds that another attempt should be 
made to obtain as much information as possible about the 
veteran's service stressors and to verify these service 
stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

The Board also notes that, according to a the August 2004 
initial in-take examination that there are further VA 
treatment records at the Pittsburgh VA Medical Center by the 
veteran prior to August 2004.  These hospital records are not 
currently on file.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent VA treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Additionally, it is noted that the veteran also submitted 
following certification, a letter, dated February 2007, from 
a VA physician documenting a current diagnosis of PTSD, but 
that the submission did not have a waiver of RO jurisdiction, 
and was submitted after the allotted 90 day period.  See 38 
C.F.R. § 20.1304 (2007).  While not noted in the above 
analysis, the Board notes its existence in the record as it 
bears substantially on the case and indicates further 
treatment records in VA's possession.

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
PTSD since May 2005.  Particularly, the 
AOJ should find and associate with the 
claims file all VA treatment records from 
Pittsburgh VA Medical Center, as well as 
any recent VA treatment records pertinent 
to the veteran's claim for service 
connection for PTSD.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should again take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
veteran believes may have caused the 
development of PTSD.  The veteran should 
be as specific as possible as to the 
date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  

Any information obtained must be 
associated with the claims file.  If the 
search efforts result in negative 
results, documentation to that effect 
must be placed in the claims file.  

4.  Then, the AOJ should schedule the 
veteran for VA examination to determine 
the nature and likely etiology of his 
claimed psychiatric condition.  The 
entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folders.  

The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  The AOJ should send the veteran 
notice as it pertains to his claim of 
service connection for PTSD.  Such notice 
should be in compliance with the VCAA, 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and particularly Kent v. 
Nicholson, 20 Vet. App. 1 (2006) as it 
pertains to the veteran's claim.  

7.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claim of service connection 
for PTSD, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  

If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


